DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Discussion of References Cited By the Examiner
CN 103864335 A teaches an admixture comprising diatomite, nacrite, montmorillonite, polyvinyl alcohol, ferric chloride, borax, gypsum, sodium silicate, ferrous sulfate, methyl cellulose and sodium carbonate. The reference fails to teach the claimed composition.
CN 104030596 A teaches a concrete shrinkage-reducing agent which comprises fly ash, polypropylene short fiber, polyethylene glycol, methacrylic acid, calcium formate, neopentyl glycol, and sodium dodecyl benzene sulfonate.  The reference fails to teach the claimed composition.
CN 104591590 A teaches a concrete admixture comprising diatomite, dickite, montmorillonite, allophane, vermiculite, Glauber's salt, polyvinyl alcohol, gypsum, ferrous sulfate, methyl cellulose and sodium carbonate.  The reference fails to teach the claimed composition.
CN 108017319 A teaches a shrinkage reducing agent which comprises a denatured starch emulsion, aggregate, N, N-dimethyl cyclohexyl amine, calcium bicarbonate, water reducing agent, antifoaming agent, and air entraining agent.  The reference fails to teach the claimed composition.
The following is an examiner’s statement of reasons for allowance: The prior art of record, which is the most pertinent art found, fails to teach or render obvious the claimed composition or method of making said composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
February 8, 2022